DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a laser system capable of producing a laser beam” in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
Such claim limitation(s) is/are: 
“generating an atmospheric plasma beam by means of the plasma nozzle” in claim 18;
“providing a laser beam by means of the laser system” in claim 18

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 14, the limitation “the arc-like discharge can be generated by applying a high-frequency high voltage between electrodes” is indefinite, since claims 13 and 14 discloses only one electrode, the electrodes that a high-frequency high voltage apply to is unclear. 

For the purpose of examination, “the arc-like discharge can be generated by applying a high-frequency high voltage between electrodes” will be interpreted to be the arc-like discharge can be generated by applying a high-frequency high voltage between the internal electrode and the housing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buske (US 2013/0199540).

    PNG
    media_image1.png
    791
    481
    media_image1.png
    Greyscale

Regarding claim 13, Buske teaches a device (device shown on fig.14) for working a surface of a workpiece by means of a laser beam, comprising: 
a laser system (laser source 330) capable of producing a laser beam (laser source 330 generate a laser beam 332), and 
a plasma nozzle (plasma source 300), configured for generating an atmospheric plasma beam (plasma jet 318), the plasma nozzle (plasma source 300) comprising a (outlet opening 316), out of which the plasma beam (plasma jet 318), generated in the plasma nozzle (plasma source 300), emerges in operation (See fig.14), 
wherein the laser system (laser source 330) and the plasma nozzle (plasma source 300) are arranged relative to one another and configured such that, in operation, the laser beam (laser beam 332), emerges out of the nozzle opening (outlet opening 316) of the plasma nozzle (plasma source 300) together with the plasma beam (See fig.14), 
the plasma nozzle (plasma source 300) further comprising a tubular housing (housing 310) and, in operation, the laser beam (laser beam 332) runs through the tubular housing (housing 310) of the plasma nozzle (plasma source 300), 
wherein the plasma nozzle (plasma source 300) further comprises an inner electrode (internal electrode 312) and an inner channel (channel 334), the inner electrode (internal electrode 312) arranged inside the tubular housing (housing 310), and in operation the laser beam (laser beam 332) runs through the inner channel (channel 334) to the nozzle opening (outlet opening 316), and 
wherein the laser system is configured to continuously vary a beam direction of the laser beam such that the position of the laser beam in a cross-section of the nozzle opening changes continuously (see fig.14, the device is capable to continuously vary a beam direction of the laser beam by moving the mirror continuously.)

Regarding claim 14, Buske teaches the plasma nozzle (plasma source 300) is configured to generate an atmospheric plasma beam (plasma jet 318) by means of an arc-like discharge in a working gas, wherein the arc-like discharge can be generated by applying a high-frequency high voltage between electrodes (See para.[0172], the embodiment of figure 14 does not show the air flow or the vortex and the discharge channel or the arc discharge, but the air flow or the vortex and the discharge channel or the arc discharge in the embodiment of figure 14 is same in the disclosure of embodiments of figures 1-4 and 11-13. Paras.[0128]-[0129] “The secondary voltage can be between 1 and 5 kV or more”; “Through the voltage applied a high-frequency discharge in the form of an electric arc 40 between the electrode 26 and the housing 12 is generated.”)

Regarding claim 15, Buske teaches the device is configured such that it can be attached to a robotic arm (movement device 130) (see fig.10, movement device 130 with a robot arm is capable to couple to a laser device).

Regarding claim 17, Buske teaches a system for working a surface of a workpiece by means of a laser beam, comprising: 
a robot arm (movement device 130); and 
a device according to claim 13 (See the discussion on claim 13), wherein the device can be mounted on the robot arm (see fig.10, movement device 130 with a robot arm is capable to couple to a laser device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buske (US 2013/0199540) in view of Esaka (US 5,841,097).
Regarding claim 16, Buske teaches a controller (control and evaluation unit 344 and control 360) configured to operate the device by controlling the generation of the atmospheric plasma beam such that the plasma beam and the laser beam emerge out of the nozzle opening at the same time (The output signal from the control and evaluation unit 344 is then transmitted as a distance control signal to a control device 360 for further processing. For example, the distance control signal can be used for controlling the distance between the plasma source and an object, in order in the event of a movement of the plasma source along the surface of the object to maintain a specified distance a within a specified tolerance), 
Buske does not explicitly teach the controller controlling the variation of the laser beam's direction, such that the position of the laser beam in the cross-section of the nozzle opening changes continuously.
However, Esaka teaches a laser machining device comprising a laser source (31) and a controller (controller device 42 and galvanometer 40); wherein the controller controls the variation of  a beam direction of the laser beam such that the position of the laser beam in a cross-section of the nozzle opening changes continuous. (See fig.1 and col.8, lines 29-35 “The control device 42 is adapted to control the operating frequency and amplitude of the galvanometer 40, for thereby controlling the pivoting speed and angle of the twin-spot focussing mirror 36. The X-axis and Y-axis directions are perpendicular to each other and to the direction in which the sub-beams 32a, 32b are incident upon the workpieces 14a, 14b.”)

    PNG
    media_image2.png
    578
    489
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the controller of Buske with a controller configured to control the variation of the laser beam's direction as taught by Esaka, in order to provide a high speed of relative movement of the laser beam spot and the workpieces, without having to increase the output of the laser beam and the oscillation frequency of the laser beam spot (col.2, lines 63-67 of Esaka)

Regarding claim 18, Buske teaches a method for operating a device according to claim 13 (See the discussion of claim 13), comprising: 
generating an atmospheric plasma beam (plasma jet 318) by means of the plasma nozzle (plasma source 300), such that the plasma beam (plasma jet 318) emerges out of the nozzle opening (outlet opening 316) of the plasma nozzle (plasma source 300) (See fig.14), 
providing a laser beam (laser beam 332) by means of the laser system (laser source 330), such that the laser beam (laser beam 332) emerges out of the nozzle opening (outlet opening 316) of the plasma nozzle (plasma source 300) at the same time as the plasma beam, and 
Buske does not explicitly teach continuously varying the direction of the laser beam such that the position of the laser beam in the cross-section of the nozzle opening changes continuously.
However, Esaka teaches a device and method of laser machining, comprising continuously varying the direction of the laser beam such that the position of the laser beam in the cross-section of the nozzle opening changes continuously. (See abstract “Laser welding process and apparatus wherein a plurality of laser beams are focussed by a focussing device on surfaces of workpieces such that spots of the laser beams are located in the vicinity of an interface as viewed in a direction perpendicular to a direction of extension of an interface of the workpiece, and the beam spots and the workpieces are fed relative to each other by a feeding device in the direction of extension of the interface, while at the same time the beam spots are oscillated by an oscillating device at a predetermined frequency relative to the workpieces in a direction intersecting the direction of extension of the interface such that the beam spots are moved across the interface.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the method for operating a laser device of Buske with continuously varying the direction of the laser beam such that the position of the laser beam in the cross-section of the nozzle opening changes continuously as taught by Esaka, in order to provide a high speed of relative movement of the laser beam spot and the workpieces, without having to increase the output of the laser beam and the oscillation frequency of the laser beam spot (col.2, lines 63-67 of Esaka)

Regarding claim 19, Buske teaches directing the plasma beam (plasma jet 318) emerging out of the nozzle opening (outlet opening 316) and the laser beam (laser beam 332) emerging out of the nozzle opening (outlet opening 316) onto a surface of a workpiece (object 320) to be worked (See fig.14).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Buske (US 2013/0199540) and Esaka (US 5,841,097) in view of Wahl (US 2012/0234802) (cited in IDS).
Regarding claim 20, the modification of Buske and Esaka does not explicitly teach at least one of the steps of welding, laser soldering, or removing corrosion.
However, Wahl teaches a method for operating a laser device (11) comprising generating an atmospheric plasma beam (plasma gas jet 23) and providing a laser beam (laser beam 19), and at least one of the steps of welding, laser soldering, or removing corrosion (See para.[0012], the device of Wahl is configured to the applications including welding.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the method of operating the device of the modification of Buske and Esaka, with preforming at least one of the steps of welding by a laser device as taught by Wahl, in order to perform a welding process, since the device of Buske and the device of Esaka are structurally similar, therefore applying the device of the modification of Buske and Esaka to the operation of the welding as taught by Wahl involves only routine skill in the art.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS Q LIU/Examiner, Art Unit 3761       
                                                                                                                                                                                                 /CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726